Citation Nr: 0605094	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  00-23 51	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
ischemic heart disease, status post bypass grafts.  

2.  Entitlement to an evaluation in excess of 10 percent for 
hypertension.

3.  Entitlement to an evaluation in excess of 10 percent for 
a cerebrovascular accident, resolved, with a history of 
transient ischemic attacks.


REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran retired from the United States Air Force in 
January 1967 with over 20 years of active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision.  In March 2004, the 
Board remanded for further development and the appeal is now 
before the Board for final appellate consideration. 

The matters of a total disability evaluation based on 
individual unemployability and Dependents' Educational 
Assistance were resolved in the veteran's favor in an October 
2005 rating decision, and those matters are not on appeal.  


FINDING OF FACT

In February 2006, prior to promulgation of a decision in the 
appeal, the Board received notification from the veteran of a 
request for withdrawal of this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  In his February 
2006 letter, the appellant, withdrew this appeal and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  

Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.






____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


